
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


WAIVER AND AMENDMENT NO. 11 TO LOAN AGREEMENT

        THIS WAIVER AND AMENDMENT NO. 11 TO LOAN AGREEMENT (this "Amendment"),
dated and effective as of April 10, 2009, is entered into by and between Union
Bank, N.A. (formerly known as Union Bank of California, N.A.; "Bank") and
Crocs, Inc., a Delaware corporation ("Borrower"), with reference to the
following facts:


RECITALS


        A.    Borrower and Bank are parties to that certain Loan Agreement,
dated as of May 8, 2007 (as heretofore amended, the "Loan Agreement"), pursuant
to which Bank has provided Borrower with certain credit facilities.

        B.    Borrower has requested that Bank amend the Loan Agreement and
waive and consent to certain matters as set forth below.

        C.    Bank is willing to grant such amendment, waiver and consent on the
terms and conditions set forth below.

        NOW THEREFORE, in consideration of the amendment, waiver and consent,
and for other good and valuable consideration the receipt and adequacy of which
are hereby acknowledged, the parties hereby agree as follows:

        1.     Initially capitalized terms used in this Amendment (including
without limitation in the recitals hereto) without definition shall have the
respective meanings given thereto in the Loan Agreement.

        2.     The following term and its definition hereby are added to
Section 1.2 of the Loan Agreement as follows:

        "Employee Option Repurchase" means the repurchase by Borrower, through
April 30, 2009, of employee stock options to purchase Borrower's equity
securities; provided that the aggregate cash price paid by Borrower for such
employee stock options shall not exceed $315,000.

        3.     Bank hereby acknowledges and consents to the Employee Option
Repurchase and agrees that the Employee Option Repurchase shall not be deemed to
be an Event of Default under the Loan Agreement, that Bank may not later assert
that the Employee Option Repurchase constituted a default or resulted in an
Event of Default under the Loan Agreement and that, to the extent Borrower's
consummation of the Employee Option Repurchase prior to the date hereof was a
default or resulted in an Event of Default under the Loan Agreement, the default
provisions of the Loan Agreement shall not apply with respect to any such
Employee Option Repurchase prior to the date hereof; provided, however, that
Borrower pays to Bank, on the date hereof, $500,000 of the outstanding principal
balance of the Loan, which principal payment shall be credited towards the
payment scheduled for September 30, 2009, and interest shall not accrue on such
amount from and after the date hereof.

        4.     Notwithstanding anything in the Loan Agreement to the contrary,
the amount of the Committed Loan shall be reduced as follows:

Date   Amount of Committed Loan   Date of this Amendment   $ 19,300,000  
4/30/09   $ 18,300,000   6/1/09   $ 17,300,000   7/1/09   $ 14,300,000   7/31/09
  $ 11,300,000   8/31/09   $ 7,300,000  

--------------------------------------------------------------------------------



        5.     The effectiveness of this Amendment shall be subject to the prior
satisfaction of each of the following conditions:

        (a)   Bank shall have received an original of this Amendment, duly
executed by Borrower;

        (b)   Borrower shall have executed and delivered to Bank the Commercial
Promissory Note (Reference Rate) and such other documents and instruments as
Bank may reasonably request;

        (c)   Borrower shall make a principal payment to Bank in an amount equal
to $500,000; and

        (d)   Borrower shall have paid Bank all legal fees and expenses incurred
in connection with this Amendment, which may be debited from any of Borrower's
accounts with Bank.

        6.     All representations and warranties made in the Loan Agreement or
in any other documents or instruments relating thereto, including without
limitation any Loan Documents furnished in connection with this Amendment, after
giving effect to this Amendment, shall survive the execution and delivery of
this Amendment and the other Loan Documents, and nothing shall affect the
representations and warranties or the right of Bank to rely thereon.

        7.     Borrower is not aware of any events which now constitute, or with
the passage of time or the giving of notice, or both, would constitute, an Event
of Default under the Loan Agreement as amended by this Amendment.

        8.     The Loan Agreement, each of the other Loan Documents, and any and
all other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms of this Amendment, or pursuant to the terms of
the Loan Agreement as amended hereby, are hereby amended so that any reference
therein to the Loan Agreement shall mean a reference to the Loan Agreement as
amended hereby.

        9.     The Loan Agreement and the other Loan Documents remain in full
force and effect and Borrower hereby ratifies and confirms its agreements and
covenants contained therein. Borrower hereby confirms that, after giving effect
to this Amendment, no Event of Default exists as of the date hereof.

        10.   Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

        11.   THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN THE STATE OF
CALIFORNIA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

        12.   This Amendment is binding upon and shall inure to the benefit of
Bank and Borrower and their respective successors and assigns; provided that
Borrower may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of the Bank.

        13.   This Amendment may be executed in one or more counterparts, each
of which when so executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same instrument.

        14.   THIS AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS AS WRITTEN,
REPRESENTS THE FINAL AGREEMENT BETWEEN BANK AND BORROWER AS TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN BANK AND BORROWER.

[Balance of Page Intentionally Left Blank]

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have entered into this Amendment
by their respective duly authorized officers as of the date first above written.

CROCS, INC.

By:   GRAPHIC [g601290.jpg]

Printed Name:   Russ Hammer

Title:   CFO Crocs

 
   


UNION BANK, N.A.

By:        

--------------------------------------------------------------------------------

 

Printed Name:        

--------------------------------------------------------------------------------

 

Title:        

--------------------------------------------------------------------------------

 

[Signature Page to Waiver and Amendment No. 11 to Loan Agreement]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have entered into this Amendment
by their respective duly authorized officers as of the date first above written.

CROCS, INC.

By:        

--------------------------------------------------------------------------------

 

Printed Name:        

--------------------------------------------------------------------------------

 

Title:        

--------------------------------------------------------------------------------

 

 
   


UNION BANK, N.A.

By:   GRAPHIC [g138459.jpg]

Printed Name:   Michael J. Campbell

Title:   VP

[Signature Page to Waiver and Amendment No. 11 to Loan Agreement]

4

--------------------------------------------------------------------------------



Acknowledged and Agreed:

JPMORGAN CHASE BANK, NA

By:   GRAPHIC [g1021475.jpg]

Printed Name:   Brian McDougal

Title:   Vice President
JPMorgan Chase Bank, N.A.

[Acknowledgement Page to Waiver and Amendment No. 11 to Loan Agreement]

5

--------------------------------------------------------------------------------



GRAPHIC [g626945.jpg]   COMMERCIAL PROMISSORY NOTE
(REFERENCE RATE)    

Debtor Name        
Crocs, Inc., a Delaware Corporation
 
 
 
  Debtor Address   Office   Loan Number     40061   163-151-024-2 6328 Monarch
Park Place   Maturity Date   Amount Niwot, CO 80503   September 30, 2009  
$19,300,000.00
$19,300,000.00
 
 
 
Date April 10, 2009


        FOR VALUE RECEIVED, the undersigned ("Debtor") promises to pay to the
order of UNION BANK OF CALIFORNIA, N.A. ("Bank"), as indicated below, the
principal sum of NINETEEN MILLION THREE HUNDRED THOUSAND AND NO/100 DOLLARS
($19,300,000.00), together with interest on the balance of such principal from
time to time outstanding at the per annum rate or rates and at the times set
forth below.

        At any time prior to the maturity of this note, subject to the
provisions of paragraph 5, below, Debtor may repay but not reborrow hereunder so
long as the total outstanding at any one time does not exceed the maximum amount
then available to be borrowed hereunder as set forth above or in paragraph 1,
below.

1.    PAYMENTS.    Debtor shall pay (x) accrued but unpaid interest on the first
day of each month (commencing April 1, 2009), and (y) principal payments
sufficient to reduce the outstanding principal balance to (i) $18,300,000.00 by
April 30, 2009, (ii) $17,300,000.00 by June 1, 2009, (iii) $14,300,000.00 by
July 1, 2009, (iv) $11,300,000.00 by July 31, 2009, and (v) $7,300,000.00 by
August 31, 2009. Debtor shall pay all remaining principal and accrued but unpaid
interest on September 30, 2009 (the "Termination Date"). Should interest not be
paid when due it shall become part of the principal and bear interest as herein
provided. If any interest rate defined in this note ceases to be available for
any reason, then said interest rate shall be replaced by the rate then offered
by Bank which, in the sole discretion of Bank, most closely approximates the
unavailable rate.

        Debtor shall pay all amounts due under this note in lawful money of the
United States to Bank at P.O. Box 30115, Los Angeles, CA 90030-0115, or at such
other office as may be designated by Bank from time to time.

2.     INTEREST RATE.

        (a)   VARIABLE INTEREST RATE.    All principal outstanding hereunder
shall bear interest at the per annum rates set forth on Annex I attached hereto.

        (b)   INTEREST RATE COMPUTATIONS.    All computations of interest under
this note shall be made on the basis of a year of 360 days for actual days
elapsed.

3.    LATE PAYMENTS.    If any payment required by the terms of this note shall
remain unpaid ten days after same is due, at the option of Bank, Debtor shall
pay a fee of $100 to Bank.

4.    INTEREST RATE FOLLOWING DEFAULT.    In the event of default, at the option
of Bank, and, to the extent permitted by law, interest shall be payable on the
outstanding principal under this note at a per annum rate equal to five percent
(5%) in excess of the interest rate specified in paragraph 2(b), above,
calculated from the date of default until all amounts payable under this note
are paid in full.

6

--------------------------------------------------------------------------------



5.     PREPAYMENT.

        (a)   Amounts outstanding under this note bearing interest at a rate
based on the Reference Rate may be prepaid in whole or in part at any time,
without penalty or premium.

        (b)   All prepayments shall include payment of accrued interest on the
principal amount so prepaid and shall be applied to payment of interest before
application to principal. A determination by Bank as to the prepayment fee
amount, if any, shall be conclusive.

        (c)   Bank shall provide Debtor a statement of the amount payable on
account of prepayment.

        DEBTOR INITIAL HERE:   GRAPHIC [g331484.jpg]


6.    DEFAULT AND ACCELERATION OF TIME FOR PAYMENT.    Default shall include,
but not be limited to, any of the following; (a) the failure of Debtor to make
any payment required under this note when due; (b) any breach, misrepresentation
or other default by Debtor, any guarantor, co-maker, endorser, or any person or
entity other than Debtor providing security for this note (hereinafter
individually and collectively referred to as the "Obligor") under any security
agreement, guaranty or other agreement between Bank and any Obligor; (c) the
insolvency of any Obligor or the failure of any Obligor generally to pay such
Obligor's debts as such debts become due; (d) the commencement as to any Obligor
of any voluntary or involuntary proceeding under any laws relating to
bankruptcy, insolvency, reorganization, arrangement, debt adjustment or debtor
relief; (e) the assignment by any Obligor for the benefit of such Obligor's
creditors; (f) the appointment, or commencement of any proceeding for the
appointment of a receiver, trustee, custodian or similar official for all or
substantially all of any Obligor's property; (g) the commencement of any
proceeding for the dissolution or liquidation of any Obligor; (h) the
termination of existence or death of any Obligor; (i) the revocation of any
guaranty or subordination agreement given in connection with this note; (j) the
failure of any Obligor to comply with any order, judgment, injunction, decree,
writ or demand of any court or other public authority; (k) the filing or
recording against any Obligor, or the property of any Obligor, of any notice of
levy, notice to withhold, or other legal process for taxes other than property
taxes; (l) the default by any Obligor personally liable for amounts owed
hereunder on any obligation concerning the borrowing of money; (m) the issuance
against any Obligor, or the property of any Obligor, of any writ of attachment,
execution, or other judicial lien; or (n) the deterioration of the financial
condition of any Obligor which results in Bank deeming itself, in good faith,
insecure. Upon the occurrence of any such default, Bank, in its discretion, may
cease to advance funds hereunder and may declare all obligations under this note
immediately due and payable; however, upon the occurrence of an event of default
under d, e, f, or g, all principal and interest shall automatically become
immediately due and payable.

7.    ADDITIONAL AGREEMENTS OF DEBTOR.    If any amounts owing under this note
are not paid when due, Debtor promises to pay all costs and expenses, including
reasonable attorneys' fees (including the allocated costs of Bank's in-house
counsel and legal staff) incurred by Bank in the negotiation, documentation and
modification of this note and all related documents and in the collection or
enforcement of any amount outstanding hereunder. Debtor and any Obligor, for the
maximum period of time and the full extent permitted by law, (a) waive
diligence, presentment, demand, notice of nonpayment, protest, notice of
protest, and notice of every kind; (b) waive the right to assert the defense of
any statute of limitations to any debt or obligation hereunder; and (c) consent
to renewals and extensions of time for the payment of any amounts due under this
note. If this note is signed by more than one party, the term "Debtor" includes
each of the undersigned and any successors in interest thereof; all of whose
liability shall be joint and several. Any married person who signs this note
agrees that recourse may be had against the separate property of that person for
any obligations hereunder. The receipt of any check or other item of payment by
Bank, at its option, shall not be

7

--------------------------------------------------------------------------------




considered a payment on account until such check or other item of payment is
honored when presented for payment at the drawee bank. Bank may delay the credit
of such payment based upon Bank's schedule of funds availability, and interest
under this note shall accrue until the funds are deemed collected. In any action
brought under or arising out of this note, Debtor and any Obligor, including
their successors and assigns, hereby consent to the jurisdiction of any
competent court within the State of California, as provided in any alternative
dispute resolution agreement executed between Debtor and Bank, and consent to
service of process by any means authorized by said state's law. The term "Bank"
includes, without limitation, any holder of this note. This note shall be
construed in accordance with and governed by the laws of the State of
California. This note hereby incorporates any alternative dispute resolution
agreement previously, concurrently or hereafter executed between Debtor and
Bank.

8.    DEFINITIONS.    As used herein, the following terms shall have the
meanings respectively set forth below: "Business Day" means a day on which Bank
is open for business for the funding of corporate loans. "Reference Rate" means
the rate announced by Bank from time to time at its corporate headquarters as
its Reference Rate. The Reference Rate is an index rate determined by Bank from
time to time as a means of pricing certain extensions of credit and is neither
directly tied to any external rate of interest or Index nor necessarily the
lowest rate of interest charged by Bank at any given time.

9.    SUPERSESSION OF PRIOR NOTE.    This note supersedes and replaces that
certain Commercial Promissory Note (Base Rate) in a principal amount not to
exceed $19,800,000.00, dated March 31, 2009, executed by Debtor to the order of
Bank.

DEBTOR:

Crocs, Inc., a Delaware corporation

By:   GRAPHIC [g469685.jpg]

Title:   CFO Crocs Inc.

8

--------------------------------------------------------------------------------



GRAPHIC [g626945.jpg]   ANNEX I    

        All principal outstanding hereunder shall bear interest at the rates
corresponding to the principal balances (and levels) set forth below:

Level
  Outstanding principal balance   Per annum interest rate

I

  ³ $18,000,000   8.00% above the Reference Rate

II

  < $18,000,000   7.00% above the Reference Rate

III

  < $15,000,000   6.00% above the Reference Rate

IV

  < $12,000,000   5.00% above the Reference Rate

provided, however, that (x) no decrease in interest rate will take effect unless
Borrower's borrowing base is equal to or greater than $25,000,000 as determined
by Bank in its reasonable discretion with reference to the most recent weekly
borrowing base certificate delivered to Bank by Borrower, and (y) if at any time
Bank reasonably determines that Borrower's borrowing base is less than
$25,000,000, the effective interest rate will revert to the preceding interest
rate level through such time as Bank reasonably determines Borrower's borrowing
base again equals or is greater than $25,000,000.

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



RECITALS
